Exhibit 10.1
 
 
 
RESOLUTION OF THE SHAREHOLDERS
 
OF
 
COMPLIANCE & RISK MANAGEMENT CONSULTANTS INC.

 
The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 25th day of February, 2015
 
WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;


NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to DGCL §21, have overwhelmingly decided and RESOLVED
that we have elected:


JOHN NETTLEFOLD as Director


The Above qualified Director, having been nominated, has accepted his position
as DIRECTOR of the Company.


Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.
 
Dated: 25th February, 2015


 

             
 
By:
/s/ John Nettlefold,      
John Nettlefold,
     
on behalf of the Majority Shareholders
         


 